DARGAN, J.
If the deed from Scarborough to Watts was fraudulent, and intended to hinder and delay creditors, it was null and void, as against the then existing creditors of Scarborough, and being void, it would form no obstacle to the levy upon, and the sale of, the land thus fraudulently conveyed. This'is not denied by the defendant’s counsel, but it is contended, that Smith is a bona fide purchaser from Watts, who was in possession, that he ■ had no notice either of the fraud or the sale of the sheriff, and consequently holds the legal title purged of all fraud.
' If Smith has the legal title as against Reed, obtained bo-na fide, and without notice of fraud, or any older equitable title, such legal title will protect him, both at law and in equity; for at law the legal title must prevail, and a court of equity will always protect a bona fide purchaser of the legal title,who has paid the purchase money, without notice of the equity sought to be enforced against him. These rules are so familiar, that it is unncessary to refer to authorities to sustain them.
The question then is, has the defendant in error the legal title? The debts to satisfy which the land was sold, existed at the time Scarborough conveyed to Watts. Judgment on the debts were rendered against Scarborough in the fall of 1841 — executions were issued and levied on the land in Jan--«ary, 1843, and in March thereafter, the plaintiff purchased at sheriff’s sale, and received a deed, which was duly recorded. The defendant in error did not purchase of Watts until the year 1845. At the time of the sale, as between Scarborough and Watts, the legal title was vested in Watts; but if the deed through which he claimed title was fraudulent and void as to creditors, the purchase of Reed at sheriff's sale divested the title of Watts, and left in him no title whatever, *386that he had derived by means of his deed; and the sheriff’s deed gave to Reed all the right and title that was conveyed to Watts, by the deed of Scarborough to him. The legal title to the land being divested from Watts, he could not convey to Smith by his deed in 1845, the title he derived from Scarborough; and the fact that Smith is a bona fide purchaser, for a valuable consideration, without notice, cannot give him a legal title, that was not in his grantor, but was outstanding in another.
This very question arose in the case of Anderson v. Roberts & Boyd, 18 John. Rep. 515, and it was there held, that a bona fide purchaser from a fraudulent grantee, would be protected against the creditors of the fraudulent grantor. But in order to entitle the purchaser to this protection, he must show that his purchase, in point of time, was prior to the purchase under executions against the fraudulent grantor, at the suit of a creditor, whose debt existed at the time of thg fraudulent grant.
This decision is in perfect harmony with the principle, that a grantor cannot convey by his de,ed an outstanding legal title in another — and if he cannot convey such outstanding title, his purchaser canno*t be protected against it.
The charge of the court rendered it unnecessary to examine, whether the deed from Scarborough to Watts was fraudulent or not. His instructions to the jury were, that although the deed was fraudulent, if they believed that Smith was a bona fide purchaser, without notice of the sheriff’s sale, that the plaintiff could not recover; and that the registration of the sheriff’s deed did not charge him with notice. This charge is in conflict with the law, and for this error, the cause must be reversed; and we shall therefore lay down the rules that seem to be applicable to the evidence contained in the record. The rule is established beyond controversy, that the declarations of a grantor, made whilst he was in possession, and before he has conveyed his title to another, are admissible, not only against himself, but also against all who claim under him. See 7 Conn. R. 319; 14 Mass. 245; 2 Conn. R. 472; 2 Term R. 55; 11 Wend. 536; 4 John. R. 230; also, 2 C. & H. Notes to Phil. Ev. 652. And we *387know it is the daily practice, to give in evidence the declaration of former owners, made before they parted with their title, showing the extent of their possession, as well as the character of their title. It is. true, that those declarations would not defeat an absolute title, if it be shown that the de-clarant had such title. But like other evidence, they are to be weighed by the jury, and such effect is to be given to such declarations as the jury believe they are entitled to. By this rule, we see that the admissions of Watts, before his sale to Smith, are admissible to prove fraud in the deed from Scaborough to him. It is also equally well settled, that the declarations of a grantor made after he has parted with his title, cannot be received as evidence'to impeach his deed. See 8 Ala. R. 650; 6 Har. & John. 276; 16 John. 302; 4 Cow. 587.
Nor is it permissible, with the view to show fraud on the part of the grantee, to prove that the grantor proposed to others, fraudulently to convey the property to them, unless the grantee had knowledge of such proposals, and the object and motive of the grantor in making them. 4 Ala. R. 68; 2 Ib. 526.
In conclusion, we will observe, that whether a bona fide purchaser would be protected, if his purchase was made before the sale of the sheriff, but after the rendition of the judgment against the fraudulent grantor, we do not intend to decide, but leave that question to be adjudicated when it shall arise.
Bet the judgment be reversed and the cause remanded.